TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 26, 2014



                                       NO. 03-11-00258-CV


                            Randall Holt and Judy Holt, Appellants

                                                  v.

Sondra Kelso, Independent Administrator of the Estate of Helen Jones Schweng, Deceased,
                                      Appellee




            APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, HENSON, AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN;
                    JUSTICE HENSON NOT PARTICIPATING




This is an appeal from the judgment signed by the trial court on June 25, 2010. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellants

shall pay all costs relating to this appeal, both in this Court and the court below.